AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 22, 2010 Registration No. 333-164028 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Post-Effective Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PGT, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0634715 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification Number) 1070 Technology Drive North Venice, Florida34275 (941) 480-1600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mario Ferrucci III Vice President, General Counsel and Secretary PGT, Inc. 1070 Technology Drive North Venice, Florida34275 (941) 480-1600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Robert B. Pincus, Esq. Skadden, Arps, Slate, Meagher & Flom LLP One Rodney Square, 7th Floor Wilmington, Delaware 19801 (302) 651-3000 1 Approximate date of commencement of proposed sale to the public: Not applicable If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer ,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer □ Accelerated filer □ Non-accelerated filer O Smaller reporting company □ (Do not check if a smaller reporting company) 2 EXPLANATORY NOTE This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-1 (Registration No. 333-164028) previously filed by PGT, Inc., a Delaware corporation (the “Registrant”), on December 24, 2009, as amended by Amendment No. 1 to Form S-1 filed on January 29, 2010, and by Amendment No. 2 to Form S-1 filed on February 9, 2010 (as so amended, the “Registration Statement”).The Registration Statement registered 20,382,326 shares of the Registrant’s common stock, par value $0.01 per share, for issuance in connection with a rights offering by the Registrant. The rights offering expired at 5:00 p.m., Eastern Time, on March 12, 2010, and 2,045,958 shares remained unsold upon termination of the offering. In accordance with an undertaking made by the Registrant in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering, the Registrant hereby amends the Registration Statement to deregister any remaining securities registered but unsold under the Registration Statement. 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this post-effective amendment to the registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of North Venice, State of Florida, on March 22, 2010. PGT, INC. By: /s/ Rodney Hershberger Name: Rodney Hershberger Title: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Rodney Hershberger* President and Chief Executive Officer March 22, 2010 Rodney Hershberger (Principal Executive Officer and Director) /s/ Jeffrey T. Jackson* Chief Financial Officer and Treasurer March 22, 2010 Jeffrey T. Jackson (Principal Financial and Accounting Officer) /s/ Paul S. Levy* Chairman and Director March 22, 2010 Paul S. Levy /s/ Alexander R. Castaldi* Director March 22, 2010 Alexander R. Castaldi /s/ Richard D. Feintuch* Director March 22, 2010 Richard D. Feintuch /s/ Ramsey Frank* Director March 22, 2010 Ramsey Frank /s/ M. Joseph McHugh* Director March 22, 2010 M. Joseph McHugh /s/ Floyd F. Sherman* Director March 22, 2010 Floyd F. Sherman /s/ Randy L. White* Director March 22, 2010 Randy L. White /s/ Brett N. Milgrim* Director March 22, 2010 Brett N. Milgrim 4 /s/ William J. Morgan* Director March 22, 2010 William J. Morgan /s/ Daniel Agroskin* Director March 22, 2010 Daniel Agroskin *By: /s/ Mario Ferrucci III Mario Ferrucci III Attorney-in-Fact 5
